Citation Nr: 1429795	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  11-31 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a recurrent left hip disorder to include osteoarthritis, trochanteric bursitis, and total hip replacement residuals.  

2. Entitlement to service connection for a recurrent right hip disorder to include osteoarthritis.  

3.  Entitlement to service connection for a recurrent lumbar spine disorder to include degenerative disc disease with laminectomy residuals.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from July 1966 to April 1968 and additional duty with the Nebraska National Guard.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Lincoln, Nebraska, Regional Office (RO) which denied service connection for both a bilateral hip disorder and a low back disorder.  In August 2013, the Board remanded the Veteran's appeal to the RO for additional action.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issues on appeal as entitlement to service connection for a recurrent left hip disorder to include osteoarthritis, trochanteric bursitis, and total hip replacement residuals, a recurrent right hip disorder to include osteoarthritis, and a recurrent lumbar spine disorder to include degenerative disc disease with laminectomy residuals in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  


FINDINGS OF FACT

1.  Service connection is currently in effect for right foot pes planus, plantar 

fasciitis, and metatarsalgia; left foot pes planus, plantar fasciitis, and metatarsalgia; and bilateral tinnitus.  

2.  Upon resolution of reasonable doubt in the Veteran's favor, left hip osteoarthritis, trochanteric bursitis, and total hip replacement residuals are found to be related to the Veteran's service-connected right foot and left foot disabilities.  

3.  Upon resolution of reasonable doubt in the Veteran's favor, right hip osteoarthritis is found to be related to the Veteran's service-connected right foot and left foot disabilities.  

4.  Upon resolution of reasonable doubt in the Veteran's favor, lumbar spine degenerative disc disease with laminectomy residuals is found to be related to the Veteran's service-connected right foot and left foot disabilities.  


CONCLUSIONS OF LAW

1.  Left hip osteoarthritis, trochanteric bursitis, and total hip replacement residuals were incurred proximately due to or as the result of the Veteran's service-connected right foot pes planus, plantar fasciitis, and metatarsalgia and left foot pes planus, plantar fasciitis, and metatarsalgia.  38 U.S.C.A. §§ 5103; 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 3.326(a) (2013).  

2.  Right hip osteoarthritis was incurred proximately due to or as the result of the Veteran's service-connected right foot pes planus, plantar fasciitis, and metatarsalgia and left foot pes planus, plantar fasciitis, and metatarsalgia.  38 U.S.C.A. §§ 5103; 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 3.326(a) (2013).  

3.  Lumbar spine degenerative disc disease with laminectomy residuals was incurred proximately due to or as the result of the Veteran's service-connected right foot pes planus, plantar fasciitis, and metatarsalgia and left foot pes planus, plantar fasciitis, and metatarsalgia.  38 U.S.C.A. §§ 5103; 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 3.326(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and to assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this decision, the Board grants service connection for left hip osteoarthritis, trochanteric bursitis, and total hip replacement residuals; right hip osteoarthritis; and lumbar spine degenerative disc disease with laminectomy residuals.  Therefore, no further discussion of VA's duties to notify and to assist is necessary.  


II.  Service Connection

A.  Hip Disorders

The Veteran asserts that service connection for his recurrent left hip and right hip disabilities is warranted as he initially manifested the claimed disabilities secondary to his service-connected right foot and left foot disabilities and his associated altered gait.  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for right foot pes planus, plantar fasciitis, and metatarsalgia; left foot pes planus, plantar fasciitis, and metatarsalgia; and bilateral tinnitus.  

The Veteran's service treatment records do not refer to a hip disorder.  

An October 2000 private treatment record states that the Veteran was diagnosed with left trochanteric bursitis.  

Clinical documentation from M. Jones, M.D., reflects that the Veteran was seen for hip complaints.  An October 2001 treatment entry states that the Veteran complained of left hip pain.  Contemporaneous X-ray studies of the left hip were reported to reveal "early arthritis."  An August 2002 treatment record states that the Veteran was diagnosed with left hip degenerative joint disease (osteoarthritis).  A September 2002 treatment entry notes that the Veteran underwent a left total hip replacement.  

A May 2008 written statement from Dr. Jones advances that the Veteran's service-connected right foot and left foot disabilities "influenced his gait and possibly contributed to some chronic back and hip problems" and "his time in the military was a definite contributing factor to his problems."  

An October 2008 written statement from R. Hinze, D.P.M., reports that the Veteran complained of worsening foot pain.  He was noted to have "had a hip replaced that was service related in or about 2003."  

An undated VA treatment record received in September 2010 states that the Veteran "pes planus has worsened since the time he has been in the service and continues to cause pain and problems with walking and standing."  

At a November 2010 VA examination for compensation purposes, the Veteran presented a history of a gradual onset of recurrent left hip pain and having undergone a 2005 left hip arthroplasty due to osteoarthritis.  Contemporaneous X-ray studies of the hips revealed a left total hip arthroplasty and right hip degenerative joint disease (osteoarthritis).  The Veteran was diagnosed with a bilateral hip disorder and a left hip prosthesis secondary to osteoarthritis.  The examiner opined that it was "less likely as not (less than 50/50 probability)" that the "Veteran's bilateral hip condition" was "due to service-connected pes planus, plantar fasciitis and metatarsalgia."  The examining VA physician's assistant commented that "all records regarding [the] Veteran's hip and low back conditions do not mention any problem with altered gait."  

In an October 2011 addendum to the November 2010 VA examination report, the VA physician's assistant "opined there are no aggravating issues of Veteran's service-connected pes planus, plantar fasciitis, or metatarsalgia to Veteran's low back condition or hip condition" and "the Veteran himself stated he did not believe his back and hip conditions were related to his feet."  No rationale was provided for the opinion.  The examiner did not identify or otherwise discuss Dr. Jones' opinion that the Veteran's plantar fasciitis "has influenced his gait and possibly contributed to some chronic back problems and hip problems."  

At an October 2013 VA examination for compensation purposes, the Veteran was diagnosed with left hip and right hip osteoarthritis.  The examiner concluded that "it is less likely than not that any identified hip disorder had its onset during active service; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's service-connected disabilities."  The VA physician commented that: the "Veteran reports his hip and back are partly due to his feet;" "I could not find support for this veteran that his flat feet caused or aggravated his left or right hip osteoarthritis;" "after reviewing many medical records, I could not find support that this veteran has had significant problems with his feet through the years;" "a lack of medical treatment records discussing problems with his feet was found;" and "the medical literature also does not support his claim."  The doctor did not address either the post-service VA clinical documentation showing progressively worsening bilateral foot pain or Dr. Jones' statement as to the possible relationship between the Veteran's service-connected foot disabilities and his hip disorders.  

Left hip osteoarthritis, trochanteric bursitis, and total hip replacement residuals and right hip osteoarthritis were initially diagnosed after service separation.  VA and private clinical documentation reflects that the Veteran exhibited significant bilateral foot pain and impairment secondary to his service-connected right and left foot pes planus, plantar fasciitis, and metatarsalgia.  While Dr. Jones concluded that the Veteran's service-connected right foot and left foot disabilities "influenced his gait and possibly contributed to some chronic back and hip problems," VA examiners determined that the clinical record did not establish that the Veteran exhibited any significant foot and gait impairment or an etiological relationship between his service-connected foot disorders and his recurrent left and right hip disabilities.  The VA opinions did not note or otherwise discuss Dr. Jones' May 2008 opinion and the post-service clinical documentation reflecting significant bilateral foot impairment.  Given such omission, the Board finds the VA opinions to be of little probative value.  

The Veteran has been diagnosed with left hip osteoarthritis, trochanteric bursitis, and total hip replacement residuals and right hip osteoarthritis   His private physician opined that the Veteran's service-connected right foot and left foot disabilities "influenced his gait and possibly contributed to some chronic back and hip problems."  In the absence of persuasive evidence to the contrary and upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for left hip osteoarthritis, trochanteric bursitis, and total hip replacement residuals and right hip osteoarthritis is now warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


III.  Lumbar Spine

The Veteran asserts that service connection for his post-operative lumbar spine disorder is warranted as he initially manifested the claimed disability secondary to his service-connected right foot and left foot disabilities and his associated altered gait.  

Private treatment records dated in June 1983 indicate that the Veteran complained of right low back pain which radiated into his right hip and leg.  An impression of "probable bulging disc disease" was advanced.  
A December 1991 private treatment record states that the Veteran was diagnosed with lumbar spine degenerative disc disease and underwent a laminectomy in approximately June 1989.  

The May 2008 written statement from Dr. Jones advances that the Veteran's service-connected right foot and left foot disabilities "influenced his gait and possibly contributed to some chronic back and hip problems" and "his time in the military was a definite contributing factor to his problems."  

At the November 2010 VA examination for compensation purposes, the Veteran was diagnosed with lumbar degenerative disc disease and lumbar laminectomy residuals.  The examiner observed that: "the Veteran had recurring central disc herniation and early 2000 which resolved with conservative management;" "at the time of his low back condition, patient did have his service-connected pes planus deformities which, according to the Veteran, symptoms have not changed since the military service;" and "the Veteran was not observed to have an altered gait on examination this date."  The examining VA physician's assistant concluded that "therefore, it is less likely as not this Veteran's low back condition is caused by or the result of his service-connected bilateral pes planus plantar fasciitis and metatarsalgia."  

In the October 2011 addendum to the November 2010 VA examination report, the VA physician's assistant "opined there are no aggravating issues of Veteran's service-connected pes planus, plantar fasciitis, or metatarsalgia to Veteran's low back condition or hip condition" and "the Veteran himself  stated he did not believed his back and hip conditions were related to his feet."  No rationale was provided for the opinion.  

At the October 2013 VA examination for compensation purposes, the Veteran was diagnosed with lumbar spine degenerative disc disease with laminectomy residuals.  The examiner observed that: the "Veteran reports his hip and back are partly due to his feet;" "nor could I find evidence to support that his flat feet caused or aggravated his back condition;" "after reviewing many medical records, I could not find support that this veteran has had significant problems with his feet through the years;" and "the medical literature does not support his claim."  The doctor did not address either the post-service VA and private clinical documentation reflecting a progressive worsening of the Veteran's service-connected foot disabilities or Dr. Jones' May 2008 statement as to the possible relationship between the Veteran's service-connected foot disabilities and his post-operative lumbar spine disorder.  

VA and private clinical documentation reflects that the Veteran exhibited significant bilateral foot pain and impairment secondary to his service-connected right and left foot pes planus, plantar fasciitis, and metatarsalgia.  While Dr. Jones concluded that the Veteran's service-connected right foot and left foot disabilities "influenced his gait and possibly contributed to some chronic back and hip problems," VA examiners determined that the clinical record failed to establish that the Veteran exhibited any significant foot and gait impairment and any etiological relationship between his service-connected foot disorders and his post-operative lumbar spine disorder.  The VA opinions did not discuss Dr. Jones' positive opinion or the Veteran's significant service-connected foot disabilities.  Such an omission renders the VA opinions to be of little probative value.  

The Veteran has been diagnosed with lumbar spine degenerative disc disease with laminectomy residuals.  The Veteran's private physician has opined that the Veteran's service-connected right foot and left foot disabilities "influenced his gait and possibly contributed to some chronic back and hip problems."  In the absence of persuasive evidence to the contrary and upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for lumbar spine degenerative disc disease with laminectomy residuals is now warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for left hip osteoarthritis, trochanteric bursitis, and total hip replacement residuals is granted.  

Service connection for right hip osteoarthritis is granted.  
Service connection for lumbar spine degenerative disc disease with laminectomy residuals is granted.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


